AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


THERESA M. WEESNER,
                                                       JUDGMENT IN A CIVIL CASE FOR ATTORNEY FEES
                                Plaintiff,
         v.                                            Case Number: 2:16-CV-02018-RFB-PAL
NANCY A. BERRYHILL


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Plaintiff Theresa M. Weesner (Plaintiff) be awarded attorney fees and expenses in the amount of Five
Thousand One Hundred Twenty-Five Dollars ($5,125.00) under the Equal Access to Justice Act (EAJA), 28
U.S.C. § 2412(d).




         5/3/19
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
